Order unanimously affirmed. Memorandum: County Court properly dismissed counts two and three of the indictment. The evidence before the Grand Jury was insufficient to establish defendant’s constructive possession of the contraband (see, People v Jennings, 69 NY2d 103, 115; People v Patel, 132 AD2d 498, 501-502, lv denied 70 NY2d 935; People v Ballard, 133 Misc 2d 584, 589-590). (Appeal from Order of Monroe County Court, Maloy, J.—Dismiss Indictment.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.